Citation Nr: 1536955	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee traumatic arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee traumatic arthritis.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee laxity.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee laxity. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal was previously before the Board in October 2014.  At that time, the Board assumed jurisdiction over the issue of entitlement to TDIU, which was inferred based upon evidence submitted in conjunction with the bilateral knee rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 124 (1996).  The Board remanded the TDIU claim and the other claims on appeal for additional evidentiary development.  All requested development has been completed and the claims have been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left and right knee disabilities have been consistently manifested by subjective complaints of pain, swelling, and crepitus.  While the Veteran has consistently demonstrated normal extension to zero degrees in both knees, there has also been evidence of limitation of motion in both knees, as he has demonstrated flexion limited to no less than 76 degrees, including with pain and after repetition, bilaterally.  Additional functional limitation due to pain, weakness, or other factors is not shown to any significant degree.

2.  Throughout the entire appeal period, the Veteran has variously reported experiencing giving way, locking, and instability.  In addition to the consistent, subjective reports of laxity in both knee joints, there has been objective evidence of mild ligamentous and joint instability during the appeal period and the Veteran has consistently required the use of bilateral knee brace and a cane.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected left and right knee disabilities, alone, do not render him unable to secure and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the schedular criteria for a disability rating in excess of 10 percent for left knee traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

2.  Throughout the appeal period, the schedular criteria for a disability rating in excess of 10 percent for right knee traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  Throughout the appeal period, the schedular criteria for a 20 percent rating, but no higher, for left knee laxity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Cod 5257 (2015).

4.  Throughout the appeal period, the schedular criteria for a 20 percent rating, but no higher, for right knee laxity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Cod 5257 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Review of the record shows that, in a pre-rating letter dated November 2007, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The notice letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Accordingly, the Board finds the November 2007 notice letter meets the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement with respect to the bilateral knee rating claims.

It does not appear the AOJ has informed the Veteran of the information and evidence needed to substantiate the TDIU claim now on appeal.  Despite this notice defect, the Board finds this was effectively cured by the statements made by the Veteran and his representative which demonstrate actual knowledge of the elements necessary to substantiate a TDIU claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  Indeed, the Veteran's representative has specifically asserted that his service-connected knee disabilities prevent him from securing and maintaining gainful employment.  See August 2014 Appellant's Brief.  As such, the Veteran is not prejudiced by the Board in proceeding with the issuance of a final decision in this case, as he is found to be clearly aware of what evidence he needs to present in order to prevail on a claim for TDIU and there is no reasonable basis to provide the Veteran with additional notice regarding information he already knows.  Moreover, neither the Veteran nor his representative have alleged or demonstrated any prejudice with regard to the notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through January 2015 and all private treatment records identified by the Veteran.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  

Additionally, the Veteran has been provided with several VA examinations in conjunction with his bilateral knee increased rating claims, including in November 2007, December 2008, January 2009, September 2012, and December 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes, and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left and right knee disabilities, as they include an interview with the Veteran, a review of the record, and a full physical examination that addresses the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's bilateral knee increased rating claims and disabilities and no further examination is necessary.

Finally, as noted previously, the Board remanded this case in October 2014 in order to obtain outstanding VA and to afford the Veteran a new VA examination to determine the current nature and severity of his service-connected left and right knee disabilities.  Review of the record reveals that the AOJ obtained all outstanding VA treatment records and, as noted, the Veteran was afforded a VA examination in conjunction with this increased ratings claims, which were adequate for adjudication purposes.  Therefore, the Board finds the AOJ has substantially complied with the October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected left and right knee traumatic arthritis and laxity disabilities are currently evaluated under the provisions of 38 C.F.R. § Diagnostic Codes (DC) 5010-5260 and 5257, respectively.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  With respect to the diagnostic codes assigned for the service-connected arthritis disability, the first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis, while the second four digits, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.  

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

The pertinent evidence of record consists of VA examination reports dated November 2007, December 2008, January 2009, September 2012, and December 2014, VA outpatient treatment records dated from 2006 to 2015, and statements submitted by the Veteran and his representative in support of his claim.  While the evidentiary record contains several private treatment records, they do not contain any information or evidence relevant to evaluating the severity of his bilateral knee claims, including range of motion, instability, or any other functional impairment.  

Throughout this appeal, the Veteran has asserted that his left and right knee disabilities are manifested by pain and that his disabilities have deteriorated over time, such that he walks with knee braces and a walking cane.  He has also asserted that his bilateral knee disabilities are so severe that he is incapable of securing or maintaining gainful employment.  See May 2009 Veteran statement; August 2014 representative statement.  

VA treatment records corroborate the Veteran's report of bilateral knee pain, as they consistently document his report of pain, including while walking up stairs and standing for long periods of time.  See VA treatment records dated April, June, and July 2008.  He has reported experiencing occasional morning stiffness, popping, and crackling in his knees.  See June 2008 VA treatment record.  In June 2008, the Veteran reported that his knees continue to "give away" occasionally, but stability tests, such as McMurray's, valgus, varus, and anterior/posterior stability tests, were consistently normal.  See VA treatment records dated June and July 2008; September 2012.  Additionally, in September 2012, the Veteran denied locking in his knee joints.  Objective examination has also revealed mildly decreased strength in his knees, with mild effusion, and tenderness to palpation in the medial and lateral joint lines in the right and left knee joints, respectively.  See June 2008 VA treatment record.  There was also evidence of crepitus with flexion and extension bilaterally, in September 2012.  

At the November 2007 VA examination, the Veteran reported having bilateral knee pain that is worse in the morning and after walking up stairs, but he denied having locking, instability, and swelling.  He reported having flare-ups that occur on a daily basis, last a couple of hours, and curtail walking.  Objective examination revealed the Veteran's knees were stable on Lachman's and drawers testing and his left knee was stable on valgus and varus stress, while no information was provided regarding the right knee in this regard.  There was some medial joint line tenderness bilaterally and there was a palpable effusion in both knees.  The Veteran's right knee range of motion was zero to 120 degrees, with pain beginning at 100 degrees, while his left knee range of motion was from zero to 138 degrees with end-range pain.  Repetitive testing revealed additional limitation of flexion in the right knee to 112 degrees; there was no additional limitation of motion in the left knee.  

At the December 2008 VA examination, the Veteran reported having increased pain, instability, and decreased mobility and range of motion since the last examination.  He reported having constant, moderate pain with intermittent locking, instability, and swelling.  He reported having severe flare-ups on a daily basis, especially in the morning, and stated that his flare-ups lasted two hours.  He also reported having good response to using a cane and bilateral knee braces.  Objective examination revealed no evidence of instability on Lachman's, varus, or valgus stress; however, McMurray's testing was positive bilaterally for medial and lateral meniscal derangement.  There was palpable tenderness in the medial and lateral joints spaces of each knee joint, as well in the patellar tendons.  There was also evidence of grade 2 crepitus.  Range of motion in both knees was from zero to 86 degrees, with pain, and repetitive motion revealed an additional 10 degrees of limitation of flexion bilaterally.  The examiner noted that an MRI revealed a partial tear of the ACL with residual anterior instability in the right knee.  

At the January 2009 VA examination, the Veteran reported having bilateral knee pain on a daily basis.  While he stated that his knee pain was variable in intensity, he stated there was more pain in the right knee more than the left.  He reported that his right knee locked and that his left knee was unstable, but he denied having any significant swelling.  He also reported having flare-ups that occurred with prolonged sitting in one position and further limited his ability to climb stairs.  The examiner also noted the Veteran wears bilateral knee braces and uses a cane to walk.  Objective examination revealed mild bony swelling bilaterally, as well as pain on patellar compression and a moderate degree of crepitus bilaterally.  There was minimal laxity on Lachman's and drawers testing bilaterally, as well as mild laxity in the left knee on varus stress, with mild laxity in the right knee on valgus stress.  There was also tenderness over the medial aspect of the right knee and over the lateral aspect of the left knee.  McMurray's testing was also abnormal bilaterally with clicking and pain.  Range of motion was from zero to 140 degrees in both knees and there was no additional limitation following repetitive use testing.  

At the September 2012 VA examination, the Veteran reported having flare-ups of pain that resulted in difficulty climbing stairs due to instability, occasional difficulty walking for prolonged periods, and sleep disruption.  Objective examination revealed tenderness to palpation bilaterally but there was normal joint stability on Lachman's, drawer, valgus, and varus tests.  There was also normal muscle strength in knee flexion and extension, with no history of recurrent patellar subluxation or dislocation and no meniscal conditions or surgical procedures.  The Veteran's range of motion was from zero to 130 degrees, with pain while demonstrating flexion, but repetitive testing did not reveal any additional limitation.  The examiner stated that the Veteran's functional loss and impairment included less movement than normal, painful movement, and disturbance of locomotion.  

At the December 2014 VA examination, the Veteran reported that his knees were getting worse, especially in cold weather and while going up and down stairs.  He reported having flare-ups of pain that are precipitated by walking up stairs for long periods of time.  He stated that the flare-ups occur daily or every other day and that he rests for relief.  However, because the Veteran was not experiencing a flare-up on the day of the examination, the VA examiner stated it would be speculation to provide an opinion regarding a change of range of motion during flare-ups.  Objective examination did not reveal any evidence of painful weight-bearing but there was localized tenderness along the medial joint line, as well as bilateral pain and weakness, which the examiner stated resulted in significant limited functional ability with repeated use over a period of time.  There was normal muscle strength in left and right knee flexion and no evidence of muscle atrophy.  The examiner also noted there is no history of recurrent subluxation, lateral instability, recurrent effusion, or meniscal conditions.  There was no objective evidence of instability, as all stability tests were normal bilaterally.  The Veteran's range of motion was from zero to 140 degrees bilaterally.  There was objective evidence of painful motion but the examiner noted the pain did not result in or cause functional loss, including after repetitive use.  

In sum, the preponderance of the evidence shows that throughout the appeal period, the Veteran's left and right knee disabilities have been manifested by varying degrees of pain, decreased, painful motion, and instability.  See VA treatment records and VA examination reports.  The Veteran's left and right knee disabilities have also been occasionally manifested by crepitus and effusions, with subjective reports of swelling.  See VA treatment records dated June 2008; see also VA examination reports dated November 2007, December 2008, and January 2009.  

With respect to limitation of motion, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, with varying degrees of flexion shown throughout the appeal.  Most recently in December 2014, the Veteran demonstrated normal flexion to 140 degrees, including as a result of pain and after repetitive use; however, in December 2008, the Veteran's flexion was limited to 86 degrees due to pain in both knees, and repetitive motion revealed an additional 10 degrees of limitation of flexion bilaterally.  Despite the consistent evidence of painful, limited motion, the evidence does not reflect that his pain (or any other symptoms, such as lack of endurance or fatigability) results in any additional functional loss in his range of motion other than as reflected by the currently assigned ratings of 10 percent for each knee based upon the loss of range of motion.  

With respect to instability, the evidence shows the Veteran has variously reported continued, yet occasional, giving way, as well as intermittent locking and instability.  See June 2008 VA treatment; see also VA examination reports dated November 2007, December 2008, and January 2009.  Additionally, the evidence shows that, since June and December 2008, the Veteran has used braces on both knees and utilized a cane for assistance with walking, respectively.  Nevertheless, the objective evidence has varied regarding the nature and severity of instability throughout the appeal.  In November 2007 and, more recently in September 2012 and December 2014, there was no objective evidence of joint or ligamentous instability, as all stability tests were normal bilaterally.  However, in December 2008, there was no evidence of instability on Lachman's, varus, or valgus stress, but, McMurray's testing was positive bilaterally for medial and lateral meniscal derangement.  Likewise, in January 2009, there was minimal laxity on Lachman's (anterior) and drawers (posterior) testing bilaterally, as well as mild laxity in the left knee on varus (medial) stress, with mild laxity in the right knee on valgus (lateral instability) stress.  McMurray's (meniscal) testing was also abnormal bilaterally with clicking and pain.  

Turning to the merits of the bilateral knee arthritis claims, the Board notes, at the outset, that the initial, 10 percent ratings assigned under Diagnostic Code 5010-5260 were awarded based upon evidence of painful, limited motion of the left and right knee joint due to traumatic arthritis.  See January 2003 rating decision.  The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under Diagnostic Codes 5260 and 5261; however, the preponderance of the evidence shows the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under Diagnostic Code 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board finds the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 76 degrees, including with pain after repetitive motion, which is also noncompensable under Diagnostic Code 5260.  Therefore, a higher, or even compensable, disability rating is not warranted under Diagnostic Codes 5260 and 5261 based upon the evidence of record. 

In addition, other than decreased, painful motion, there is no lay or medical evidence of additional functional loss or impairment throughout the appeal period upon usage of the left or right knees.  In this regard, the Veteran has reported having flare-ups of pain that limit his ability to walk long distances and climb stairs.  Moreover, the September 2012 VA examiner determined that the Veteran's functional loss and impairment included less movement that normal, painful movement, and disturbance of locomotion.  However, the other objective evidence of record, including the VA examination reports, does not contain evidence of additional functional limitation due to fatigability, weakness, lack of endurance, or incoordination.  Additionally, despite the Veteran's report of flare-ups, the Board finds that any additional functional impairment experienced by the Veteran, including during flare-ups, is contemplated by the disability ratings currently assigned to his left and right knee arthritis disabilities.  Indeed, the Board finds that the increased pain during flare-ups, as well as the difficulty walking, climbing stairs, and completing activities of daily living, is adequately compensated by the separate 10 percent ratings currently assigned for painful, limited motion caused by his arthritis disabilities.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra, or Burton, supra.  

The Board also finds that a rating higher than 10 percent is not warranted for the left or right knee under the criteria of Diagnostic Code 5010, as there is no X-ray evidence showing that the Veteran's left and right knee disabilities involve two or more major joints or two or more minor joint groups, separately, with occasional incapacitating exacerbations.  Indeed, his service-connected left and right knee disabilities only involve one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f). 

Turning to the merits of the bilateral knee laxity claims, the Board notes, at the outset, that it is not readily clear on what basis the AOJ awarded the initial 10 percent rating under Diagnostic Code 5257, particularly since the VA examination cited in the December 1992 rating decision did not note any subjective or objection evidence of laxity in either knee joint.  Nevertheless, as noted, there are subjective reports of giving away, locking, and instability in the joint and the Veteran has consistently used bilateral knee braces and a cane throughout this appeal.  Moreover, there has been objective evidence of mild ligamentous and joint instability during this appeal.  While the Veteran's left and right knee instability has varied throughout the appeal, the Board finds that, given the consistent, subjective reports of instability and locking, occasional, objective evidence of ligamentous and joint instability, and the Veteran's consistent use of bilateral knee braces and a cane, the Board finds that the Veteran's left and right knee laxity and instability more nearly approximate a moderate disability, which warrants a 20 percent rating under Diagnostic Code 5257.  

A rating higher than 20 percent is not warranted, however, because severe instability or laxity in the bilateral knees is not shown in the preponderance of the evidence.  Indeed, as noted, in November 2007 and, more recently in September 2012 and December 2014, there was no objective evidence of joint or ligamentous instability, as all stability tests were normal bilaterally.  Moreover, while there was objective evidence of meniscal instability in December 2008, there was no evidence of ligamentous instability at that time.  Therefore, the Board finds that the Veteran's left and right knee instability is no more than moderate and, as such, warrants no more than a 20 percent rating for each knee disability under Diagnostic Code 5257.  

In an effort to afford the Veteran the highest possible rating, the Board has considered his left and right knee disabilities under all other potentially applicable diagnostic codes.  The evidence does not show the Veteran experiences ankylosis in his left knee joint, as he is able to demonstrate movement, albeit limited movement, in his knee joints.  In addition, there is no evidence that the Veteran's knee disabilities are manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

Given the evidence showing a tear in the Veteran's right anterior cruciate ligament (ACL) (as noted at the December 2008 VA examination), the Board has also considered whether the Veteran should be awarded a separate rating for his right knee under the criteria of Diagnostic Codes 5258 and 5259, which evaluate dislocated and removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted where the semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint, while Diagnostic Code 5259 provides that symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 

In this case, however, the Board notes that any residual symptoms the Veteran experiences as a result of his torn right knee ACL is contemplated in the ratings currently assigned to the Veteran's right knee traumatic arthritis and laxity disabilities.  Indeed, the 10 percent rating currently assigned under Diagnostic Code 5010-5260 contemplates the Veteran's painful, limited motion, while the 20 percent rating assigned under Diagnostic Code 5257 contemplates his moderate instability, as reflected by his occasional complaints of instability and locking in each knee joint and objective evidence of ligamentous and joint instability, which requires the use of knee braces and a cane.  The preponderance of the evidence does not reflect that the Veteran experiences any additional residual symptoms as a result of dislocated or removed semilunar cartilage in his left or right knee.  As such, the Board finds that assigning a separate 10 or 20 percent rating under Diagnostic Codes 5258 or 5259 would result in pyramiding, which is prohibited by law.  See 38 C.F.R. § 4.14 (2015) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, Diagnostic Codes 5258 and 5259 are not for application in this case. 

The evidence of record does not show that, during the time period in question, the Veteran's left or right knee disabilities are manifested by a scar or neurologic impairment.  Therefore, a separate disability rating cannot be assigned based upon any such symptoms or disability. 

The Board has also considered whether staged ratings should be assigned for the Veteran's left and right knee disabilities; however, staged ratings are not appropriate in this case, as the manifestations of the Veteran's left and right knee disabilities have remained relatively stable throughout the time period in question.  Indeed, the Board notes that, while the Veteran's range of motion has remained limited throughout the appeal, there is no indication of any significant decrease in range of motion or overall functional impairment that warrants a higher rating, even with consideration of pain and other factors.  Moreover, while there have been varying degrees of instability in the left and right knees during the appeal, the evidence shows his instability has consistently approximated a moderate disability, given the consistent subjective reports of instability and locking and his consistent use of bilateral knee braces and cane throughout the appeal.  Therefore, the ratings assigned herein contemplate the functional impairment experienced by the Veteran with respect to his left and right knee disabilities.

The Board has contemplated whether this case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has compared carefully the level of severity and symptomatology of the Veteran's left and right knee arthritis and laxity disabilities with the established criteria found in the rating schedule, and the Board finds that the Veteran's disabilities are fully addressed by the rating criteria under which they are rated.  Specifically, the rating criteria contemplate the Veteran's painful, limited motion he experiences as a result of his arthritis disability, as well as the locking and instability he experiences as a result of his laxity disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left and right knee arthritis and laxity disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's overall disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional musculoskeletal impairment that has not been attributed to his service-connected left and right knee disabilities.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met and referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran's service-connected disabilities are his left and right knee traumatic arthritis disabilities, separately rated as 10 percent disabling, and left and right knee laxity disabilities, which are now separately rated as 20 percent disabling.  Based on the foregoing, including with consideration of the bilateral factor and the fact that all of the disabilities are ultimately rated as one disability stemming from a common etiology, the Veteran's combined service-connected disability rating is 50 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met.  However, entitlement to a TDIU, on an extra- schedular basis (pursuant to 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disabilities.  Id.

After a careful review of the Veteran's claims file, however, the Board finds the preponderance of the evidence shows that the Veteran's service-connected left and right knee disabilities do not render him unable to secure or follow a substantially gainful occupation.  

As noted, the Veteran's only service-connected disabilities are his left and right knee traumatic arthritis and laxity disabilities.  The evidence of record establishes that the Veteran is currently retired; however, he has variously reported that he stopped working because of his knees and nonservice-connected back and right hand/arm disabilities.  See VA examination reports dated November 2007 and January 2009; see also October 2003 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability.  

With respect to the Veteran's education and experience, the record reflects that he has two years of college education, with an additional two months of training at the police training academy.  The evidence also reflects that, prior to retiring, the Veteran worked as a correctional/custody officer at the New Jersey Department of Corrections from December 1996 to July 2001.  See December 2003 VA Form 21-4192, Request for Employment Information.  

In October 2003, the Veteran reported that he could not perform his duties as a correctional officer due to loss of use of his right hand and his inability to sit, stand, or walk; he also asserted that, because of these disabilities, he did not work from December 1999 to August 2001.  See October 2003 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability.  However, in December 2003, the Veteran's employer stated that the Veteran did not have any time lost during the 12 months preceding his last date of employment.  

In this case, the Veteran has asserted that his left and right knee disabilities are so severe that he is unable to secure or maintain substantially gainful employment.  During the January 2009 VA examination, he reported that he stopped working at least partially because of his knee disability and that, while he was working, he was unable to climb stairs and conduct his daily activities.  

The physicians who conducted the September 2012 and December 2014 VA examinations noted that the Veteran's left and right knee disabilities impact his ability to work.  The September 2012 VA examiner stated that the Veteran's lack of intolerance for prolonged standing and walking would preclude heavy physical labor, such as warehouse work, but that his knee disabilities would not preclude sedentary employment, such as clerical or retail work, as there is no obvious impediment to short periods of walking, standing, sitting or light work.  

The December 2014 VA examiner also stated that, given that the Veteran's symptoms are brought on by increased activity and prolonged standing, it is likely his bilateral knee condition would render him unable to obtain or maintain employment in a manual labor job, including his previous work as a correctional officer.  The examiner stated, however, that he does not feel the bilateral knee condition would render him unable to obtain or maintain employment in a sedentary position.  

The September 2012 and December 2014 VA opinions are the only opinions of record that adequately address the impact the Veteran's left and right knee disabilities have on his ability to work.  The VA examiners offered clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two, and their opinions are based on examination of the Veteran and review of his entire claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, the Board affords great probative value to the VA examiners' opinions.  

The evidence of record, including the September 2012 and December 2014 medical opinions, shows the Veteran's bilateral knee disabilities prevent him from performing manual labor jobs, including his previous job as a correctional officer.  Nevertheless, the preponderance of the evidence reflects that the Veteran's left and right knee disabilities do not preclude sedentary employment or any other employment that involves short periods of walking, standing, sitting or light work.  

The Board notes that the Veteran is retired and currently unemployed and that he may have difficulty finding employment.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, however, particularly given that the Veteran's 50 percent combined rating is recognition that the impairment makes it difficult to obtain and keep employment.  Nevertheless, given his two years of college education and his continued ability to perform short periods of walking, standing, sitting, and light work, the Board finds the Veteran is likely capable of performing the physical and mental acts required for some form of employment.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected left and right knee disabilities, alone, prevent him from securing and maintaining substantially gainful employment and, as such, his service-connected disabilities do not render him unemployable.  

Under these circumstances, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

A disability rating in excess of 10 percent for left knee traumatic arthritis is denied. 

A disability rating in excess of 10 percent for right knee traumatic arthritis is denied. 

A 20 percent disability rating for left knee instability is granted, subject to the laws and regulations governing monetary awards.

A 20 percent disability rating for left knee instability is granted, subject to the laws and regulations governing monetary awards.

Entitlement to TDIU is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


